Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 1 of 36        PageID #: 1



CADES SCHUTTE
A Limited Liability Law Partnership

JEFFREY S. PORTNOY             1211-0
DANA A. BARBATA                9112-0
Cades Schutte Building
1000 Bishop Street, Suite 1200
Honolulu, HI 96813-4212
Telephone: (808) 521-9200
Fax: (808) 521-9210
Email: jportnoy@cades.com
Attorneys for Defendant
ORRICK HERRINGTON & SUTCLIFFE
LLP

                 IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF HAWAI‘I

BROADBAND ITV, INC.,                        CIVIL NO. ____________________
                   Plaintiff,               DEFENDANT ORRICK
      v.                                    HERRINGTON & SUTCLIFFE
                                            LLP’S NOTICE OF REMOVAL;
ORRICK HERRINGTON &                         DECLARATION OF ROBERT S.
SUTCLIFFE LLP,                              SHWARTS; EXHIBIT “1”;
                   Defendant.               CERTIFICATE OF SERVICE



                  DEFENDANT ORRICK HERRINGTON
               & SUTCLIFFE LLP’S NOTICE OF REMOVAL
      Defendant ORRICK HERRINGTON & SUTCLIFFE LLP (“Defendant”)

gives notice of removal of this action from the Circuit Court of the First Circuit,

State of Hawai‘i (“Circuit Court”) to the United States District Court for the

District of Hawai‘i.     Removal is proper because this action satisfies the

jurisdictional requirements of 28 U.S.C. §§ 1332(a), 1441, and 1446; and because
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 2 of 36       PageID #: 2



Defendant has satisfied the procedural requirements for removal. In support of its

Notice of Removal, Defendant states:

      1.    State Court Action
      Plaintiff Broadband ITV, Inc (“Plaintiff”) filed a Complaint; Demand for

Jury Trial; Summons (the “Complaint”) in Circuit Court against Defendant on

February 5, 2020. See Ex. 1.   Defendant was emailed a copy of the Complaint on

February 5, 2020. Declaration of Robert S. Shwarts (“Shwarts Dec.”).

      2.    Grounds for Removal

      This action is removable under 28 U.S.C. § 1441(a); venue appears to be

proper in the District of Hawai‘i; and this Notice of Removal is timely filed.

Grounds for removal are that amount in controversy exceeds the minimum of

$75,000 and there is complete diversity of citizenship as required by 28 U.S.C.

1332(a)

      3.    This Court's Original Jurisdiction
      Under 28 U.S.C. § 1441(a), “any civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be

removed by the defendant or the defendants, to the district court of the United

States for the district and division embracing the place where such action is

pending.”

      Under 28 U.S.C. § 1332(a)(2) (“diversity jurisdiction”), the district courts

of the United States have original jurisdiction over all civil actions where the

                                       -2-
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 3 of 36            PageID #: 3



matter in controversy exceeds the sum or value of $75,000 and is between “citizens

of a State and citizens or subjects of a foreign state.” Both requirements are met

here.

              a.    Diversity of citizenship.
        For purposes of 28 U.S.C. §§ 1441 and 1332, “a corporation shall be deemed

to be a citizen of every State and foreign state by which it has been incorporated

and of the State or foreign state where it has its principal place of business[.]” 28

U.S.C. § 1332(c)(1). A corporation’s “principal place of business” is “usually its

main headquarters,” “where a corporation’s officers direct, control, and coordinate

the corporation’s activities.” Hertz Corp v. Friend, 559 U.S. 77, 92-94 (2010). In

terms of a limited liability partnership, diversity is determined by the citizenship of

the partners. Carden v. Arkoma Assocs. 494 U.S. 185, 108 (1990).

        According to the allegations contained in the Complaint, Plaintiff is a

Delaware corporation with its principle place of business in Honolulu, Hawaii.

See Complaint at ¶ 14.      Defendant is a California limited liability partnership

doing business in multiple states. See Complaint at ¶ 15. None of Defendant’s

current partners are citizens of Hawaii or Delaware. Id.

        Accordingly, Plaintiff and Defendant are diverse within the meaning of

28 U.S.C. § 1332(a).




                                         -3-
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 4 of 36        PageID #: 4



             b.     Amount in controversy.
      The amount in controversy exceeds the $75,000 threshold set forth in 28

U.S.C. § 1332(a). In the Complaint, Plaintiff alleges one count against Defendant

for breach of duty of loyalty, seeking general, special, and treble and/or punitive

damages for the “tens of millions in lost royalties”. See Complaint at ¶¶ 13, 58,

81-91 and the prayer for relief.

      Accordingly, the amount in controversy is greater than $75,000, satisfying

the requirement of 28 U.S.C. § 1332(a).

      Because the present action satisfies all jurisdictional prerequisites

of 28 U.S.C. § 1332(a), this Court has original jurisdiction.

      4.     Procedural Requirements for Removal
      Defendant files this Notice of Removal pursuant to 28 U.S.C. § 1446. No

previous application has been made for the relief requested herein.

      5.     Venue
      The United States District Court for the District of Hawai‘i embraces the

county in which the state court action is now pending, and thus, this Court is the

proper district court to which this case should be removed, See 28 U.S.C. §§

144l(a) and 1446(a). However, Defendant reserves the right to seek the transfer of

venue should facts indicate another venue is more appropriate pursuant to 28

U.S.C. § 1404(a).




                                          -4-
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 5 of 36           PageID #: 5



      6.     Timeliness of Notice of Removal
      Pursuant to 28 U.S.C. § 1446(b), this removal is timely because 30 days

have not elapsed since February 5, 2020, which is the date that the email

containing the initial pleading was received by Defendant.

      7.     State Court Pleadings
      As 28 U.S.C. § 1446(a) requires, Defendant attaches here as Exhibit 1,

respectively, the “Summary of Documents to be Served,” the Complaint, “Demand

for Jury Trial,” and Summons. Exhibit 1 constitutes all process, pleadings, and

orders that have been received by Defendant.

      8.     Notice to Adverse Parties and State Court
      Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice to

Plaintiff and shall file a true and correct copy of this Notice of Removal with the

Clerk of the Circuit Court.

      In filing this Notice of Removal, Defendant does not waive any defense,

exception, right, or motion. Defendant specifically reserves all defenses,

exceptions, rights, and motions. This reservation includes but is not limited to

defenses for lack of personal jurisdiction and insufficient service of process and the

right to seek the transfer of venue. No statement or omission here shall be deemed

to constitute an admission by Defendant of any of the allegations or damages

sought in the Complaint.




                                         -5-
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 6 of 36            PageID #: 6



      WHEREFORE, Defendant respectfully removes this action from the Circuit

Court of the First Circuit, State of Hawai‘i to the United States District Court for

the District of Hawai‘i.

             DATED: Honolulu, Hawai‘i, February 27, 2020.

                                        CADES SCHUTTE
                                        A Limited Liability Law Partnership

                                        /s/ Dana A. Barbata
                                        JEFFREY S. PORTNOY
                                        DANA A. BARBATA
                                        Attorneys for Defendants




                                         -6-
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 7 of 36   PageID #: 7
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 8 of 36   PageID #: 8
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 9 of 36            PageID #: 9




                      IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                      STATE OF HAWAII

BROADBAND ITV, INC.,                             CIVIL NO. 1CCV-XX-XXXXXXX
                         Plaintiff,              (Other Non-Vehicle Tort)
         v.                                      CERTIFICATE OF SERVICE
ORRICK HERRINGTON &
SUTCLIFFE LLP,
                         Defendant.

                                CERTIFICATE OF SERVICE
         The undersigned hereby certifies that on this date a copy of the foregoing

document was duly served on the following listed below via the Court’s Judiciary

Electronic Filing System (JEFS):

                  MARGERY S. BRONSTER, ESQ.
                  REX Y. FUJICHAKU, ESQ.
                  MATTHEW J. TERRY, ESQ.
                  Bronster Fujichaku Robbins
                  1003 Bishop Street, Suite 2300
                  Honolulu, Hawaii 96813

                  Attorneys for Plaintiff
                  BROADBAND ITV, INC.

                  DATED: Honolulu, Hawai‘i, February 27, 2020.

                                           CADES SCHUTTE
                                           A Limited Liability Law Partnership

                                           /s/ Dana A. Barbata
                                           JEFFREY S. PORTNOY
                                           DANA A. BARBATA
                                           Attorneys for Defendants
ImanageDB:5291662.1
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 10 of 36   PageID #: 10




                EXHIBIT “1”
 Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 11 of 36                                                                      PageID #: 11




     BRONSTER FUJICHAKU ROBBINS
     A Law Corporation
                                                                                                                              Electronically Filed
     MARGERY S. BRONSTER                                      # 4750                                                          FIRST CIRCUIT
     REX Y. FUJICHAKU                                         # 7198                                                          1CCV-XX-XXXXXXX
     MATTHEW J. TERRY                                         #10361                                                          05-FEB-2020
     1003 Bishop Street, Suite 2300                                                                                           10:00 AM
     Honolulu, Hawai‘i 96813
     Telephone: (808) 524-5644

     Attorneys for Plaintiff
     BROADBAND ITV, INC

                                     IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                                              STATE OF HAWAI‘I

      BROADBAND ITV, INC.,                                                         Civil No.______________________________
                                                                                   (Other Non-Vehicle Tort)
                                   Plaintiff,
                                                                                   COMPLAINT; DEMAND FOR JURY TRIAL;
                  v.                                                               SUMMONS
      ORRICK HERRINGTON & SUTCLIFFE
      LLP,

                                  Defendant.


                                                                    COMPLAINT

                            Plaintiff BROADBAND ITV, INC. (“Plaintiff” or “BBiTV”), hereby files its

     Complaint against the above-named Defendant, and alleges and avers as follows:

                                                                INTRODUCTION

                1.          This case involves counsel’s breach of fiduciary duties to the client by becoming

     adverse to the client in litigation on the very same contract on which it earlier advised the client.

                2.          Plaintiff BBiTV relied on Defendant ORRICK HERRINGTON & SUTCLIFFE

     LLP (“Orrick”) as its principal outside counsel for a host of corporate matters during a critical

     period in 2005-2006 when BBiTV was financially struggling.



I do hereby certify that the foregoing is a full, true and correct copy of the official court record of the Courts of the State of Hawai`i.
Dated at: Honolulu, Hawai`i 05-FEB-2020, /s/ Lori Ann Okita, Clerk of the First Judicial Circuit, State of Hawai`i
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 12 of 36                         PageID #: 12




        3.      Orrick has prided itself as a premier law firm catering to the legal needs of

 fledgling technology start-ups such as BBiTV. On its website, Orrick boasts that “we offer

 comprehensive solutions for every stage in a tech company’s growth – including private and

 public company transactions, IP protection, high-stakes litigation, and cybersecurity and other

 compliance.” In being recognized as the “Technology Group of the Year” in 2019, Orrick

 highlighted “the firm’s ability to bring its best lawyers to help companies even at the early stage

 of development [as] among the reasons why startups are drawn to the firm[.]”

        4.      Starting in mid-2005, Orrick began advising BBiTV on a wide range of general

 corporate matters, including capital fundraising, contract negotiations, and labor and

 employment issues. Orrick’s attorneys participated in numerous BBiTV board meetings, where

 the company’s most intimate and confidential matters were discussed openly. Orrick was

 BBiTV’s de facto “outside inside general counsel” during this period.

        5.      In mid-2006, Plaintiff BBiTV asked its lawyers at Orrick to advise it on a crucial

 license agreement that BBiTV was negotiating with OpenTV, Inc. (“OpenTV”). OpenTV was a

 provider of software for cable, satellite and interactive television technology. BBiTV and

 OpenTV had a prior relationship. BBiTV sought to enter into the license agreement with

 OpenTV to monetize its cutting-edge technologies as part of its strategy to reorganize, shift

 business strategies, and overcome its financial struggles.

        6.      The License Agreement was a significant undertaking for BBiTV. BBiTV was

 proposing to license to OpenTV all its patents, technologies described in all its patents and patent

 applications, and all other the intellectual property that BBiTV had or would ever have. The goal

 of BBiTV in granting such a broad license was to collect royalties from OpenTV whenever

 OpenTV earned revenues from products using the licensed technologies.



                                                  2
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 13 of 36                      PageID #: 13




        7.       Orrick attorneys, including Brian Burr, Gerry Murfitt, Glen Van Ligten, and Marc

 Levinson, were the experts that BBiTV asked for advice, and who provided advice to BBiTV.

 The advice requested, and the advice given, was comprehensive. BBiTV expected Orrick and its

 attorneys to review the draft license agreement with OpenTV, advise BBiTV on the language of

 the draft agreement, raise any issues that could be harmful to BBiTV’s interests and suggest edits

 to address those issues. Orrick did so, and BBiTV relied on Orrick’s advice.

        8.       In the course of Orrick’s representation, BBiTV had privileged discussions orally

 and in writing with the Orrick attorneys and provided them confidential information about

 BBiTV’s business, its relationship with OpenTV, and its goals regarding the License Agreement.

 BBiTV trusted that Orrick would preserve the confidentiality of these communications and,

 consistent with Orrick’s ethical duties, would never misuse this information to BBiTV’s

 detriment, even after the formal attorney-client engagement ceased.

        9.       Based on Orrick’s advice, BBiTV signed the License Agreement with OpenTV.

 BBiTV gave OpenTV full access to its technology and intellectual property pursuant to the

 License Agreement. However, in the years that followed, OpenTV violated the terms of the

 License Agreement by failing to pay BBiTV any royalties based on the use of BBiTV’s licensed

 technologies.

        10.      BBiTV ended up suing OpenTV in an ongoing action in California state court for

 breach of the License Agreement for not paying up to $100 million in royalties due under the

 License Agreement. Orrick then appeared in that case, as counsel for OpenTV.

        11.      In defending OpenTV against BBiTV, Orrick is arguing that the License

 Agreement should be interpreted to bar BBiTV’s claims. The License Agreement was the very




                                                  3
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 14 of 36                        PageID #: 14




 agreement on which Orrick advised BBiTV. And, while doing so, Orrick was privy to BBiTV’s

 confidential information.

        12.     One of the arguments Orrick raised against BBiTV (which has yet to be decided

 by the California court) is that a Limitation of Liability Provision in the License Agreement

 prohibits BBiTV from collecting any past due royalties if OpenTV had not previously paid any

 royalties. Orrick’s argument, if successful, effectively allows OpenTV to use BBiTV’s licensed

 technologies and intellectual property without payment, which would be catastrophic to BBiTV.

        13.     By representing OpenTV in litigation against BBiTV and advocating an

 interpretation of the License Agreement which is completely hostile to BBiTV, Orrick has

 breached (and continues to breach) its fiduciary duties of loyalty to BBiTV. Orrick has a duty to

 refrain from switching sides and representing a party adverse to BBiTV regarding the License

 Agreement (or any other matter on which Orrick advised or represented BBiTV). An adverse

 judgment in the California action, caused by Orrick’s breach of fiduciary duty by representing

 OpenTV, will result in tens of millions in lost royalties for which Orrick will be to blame and

 must be held responsible for such legal malpractice.

                                             PARTIES

        14.     Plaintiff Broadband iTV, Inc. is a Delaware corporation, with its principle place of

 business in Honolulu, Hawai`i.

        15.     Defendant Orrick Herrington & Sutcliffe LLP is a California limited liability

 partnership, doing business in multiple states of the United States as well internationally in

 offices in multiple countries around the world. Orrick’s attorneys have represented clients in the

 courts located in the state of Hawai‘i, and has been bond counsel for numerous bond offerings on




                                                  4
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 15 of 36                        PageID #: 15




 behalf of the State of Hawai‘i, the City and County of Honolulu, the Honolulu Board of Water

 Supply, and the University of Hawai‘i.

                                     JURISDICTION AND VENUE

        16.      The Court has jurisdiction over this matter pursuant to Haw. Rev. Stat. § 603-21.5

 and § 634-35.

        17.      Venue is proper in this Circuit pursuant to Haw. Rev. Stat. § 603-36 as the circuit

 where the claim for relief arose.

                                     FACTUAL BACKGROUND

        A.       BBiTV Background

        18.      In or about 2001, BBiTV was formed in Honolulu, Hawai‘i by a group of local

 investors for the purpose of developing interactive media services and applications. Since its

 formation, BBiTV has focused on developing novel and innovative technologies for delivering

 video on demand programs to television subscribers though traditional broadband connections as

 well as internet protocol television (“IPTV”).

        19.      BBiTV has been a pioneer in the development of innovative interactive television

 (“iTV”) and video-on-demand (“VOD”) content management and delivery applications. BBiTV

 technology relates to VOD applications which can include on-demand movies, documentaries,

 historic sports events, TV programs, infomercials, advertisements, music videos, short-subjects,

 and even individual screen displays of information. BBiTV’s technology also includes VOD-

 based interactive television services that generally allow a viewer to use the remote control to

 navigate through an on-screen menu and select from a variety of titles for stored video programs

 for individual viewing on demand.




                                                  5
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 16 of 36                          PageID #: 16




        20.      BBiTV initially launched original applications on Oceanic Time Warner Cable,

 including “Promo!,” the nation’s first interactive cable channel dedicated to long-form

 advertising videos, including local and national products and services, and “TVClassifieds,” a

 first-of-its-kind interactive web-to-cable television classified ads platform that allowed users to

 create classified video ads on television using web-based templates and content management.

        21.      On July 30, 2004, an employee of BBiTV caused to be filed with the U.S. Patent

 and Trademark Office on behalf of BBiTV, United States Patent Application No. 10/909,192

 (“the ‘192 application”). In connection with the application process, the inventor assigned his

 interest in the ‘192 application and all divisionals, continuations, substitutes, renewals, reissues,

 and reexaminations thereof and any patents that issued therefrom to BBiTV. On September 15,

 2009, the USPTO duly and legally issued United States Patent No. 7,590,997 (“the ‘997 patent”).

        22.      BBiTV’s patent portfolio has grown to include over 50 active U.S. patents (with

 additional patents pending), active foreign patents, and numerous U.S. and foreign patent

 applications.

        B.       BBiTV Undergoes a Restructuring in 2005-2006

        23.      In 2005-2006, BBiTV’s business was struggling financially. BBiTV ’s Board of

 Directors decided to shift BBiTV’s focus to developing and maintaining its intellectual property

 assets rather than developing its own products for the market.

        24.      BBiTV retained Orrick in 2005 to advise it on a number of issues when attorney

 Glen Van Ligten joined Orrick in May 2005. BBiTV had previously retained Mr. Van Ligten as

 counsel on corporate and financing issues.

        25.      An engagement agreement executed in May 2005 between Orrick and BBiTV

 reflects that Orrick would provide general corporate representation to BBiTV.



                                                   6
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 17 of 36                        PageID #: 17




        C.        In 2005-2006, Orrick Serves as BBiTV’s “Outside Inside General Counsel”

        26.       For over a year during 2005 and 2006, BBiTV retained Orrick as corporate

 counsel to assist with fundraising, labor and employment issues, contract negotiations, and other

 corporate matters. The fundraising issues included the solicitation, negotiation, and

 consummation of investments from investors primarily from the state of Hawai`i.

        27.       As evidenced by the attendance of at least one—and sometimes three—Orrick

 attorneys at nearly every BBiTV board meeting between May 2005 and June 2006, Orrick was

 effectively BBiTV’s “outside inside counsel” during the period in which the June 12, 2006

 License Agreement was negotiated, drafted and executed. At many of these board meetings,

 issues regarding BBiTV’s business relationship with OpenTV were discussed. The following is

 a list of BBiTV board meetings during the year leading up to execution of the License

 Agreement:

                  a.     May 26, 2005:

                         i)     Orrick attorneys present: John Dugan

                  b.     June 22, 2005

                         i)     OpenTV Sales Strategy discussed

                         ii)    Orrick attorneys present: Glen Van Ligten

                  c.     July 20, 2005

                         i)     Agenda Items: “OpenTV Sales Strategy” and “OpenTV Right of
 First Refusal”

                         ii)    Orrick attorneys present: Glen Van Ligten and John Dugan

                  d.     August 24, 2005

                         i)     Agenda Items: OpenTV investment in BBiTV, and OpenTV Sales

                         ii)    Orrick attorneys invited: Glen Van Ligten

                                                 7
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 18 of 36                  PageID #: 18




                 e.   September 28, 2005

                      i)     Orrick attorneys present: Glen Van Ligten

                 f.   October 12, 2005

                      i)     Orrick attorneys present: Glen Van Ligten

                 g.   November 16, 2005

                      i)     Orrick attorneys present: Gerry Murfitt

                 h.   November 28, 2005

                      i)     Orrick attorneys invited: Glen Van Ligten

                 i.   December 16, 2005

                      i)     Orrick attorneys present: Gerry Murfitt

                 j.   December 21, 2005

                      i)     Orrick attorneys present: Glen Van Ligten, Marc Levinson and
 Gerry Murfitt

                 k.   December 29, 2005

                      i)     Orrick attorneys invited: Glen Van Ligten

                 l.   February 21, 2006

                      i)     Orrick attorneys present: Gerry Murfitt

                 m.   March 22, 2006

                      i)     Minutes entry: “Strategic Sale of Assets” to OpenTV

                      ii)    Orrick attorneys present: Gerry Murfitt and Marc Levinson

                 n.   March 29, 2006

                      i)     Agenda Item: “Strategic Sale or License … Proposal to OpenTV

                      ii)    Orrick attorneys present: Gerry Murfitt

                 o.   April 4, 2006

                      i)     Agenda item: “Strategic Sale . . . OpenTV”

                      ii)    Orrick attorneys invited: Gerry Murfitt
                                               8
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 19 of 36                    PageID #: 19




               p.      April 10, 2006

                       i)     Agenda item: “OpenTV . . . Possible License Arrangement

                       ii)    Orrick attorneys present: Glen Van Ligten, Gerry Murfitt and Marc
 Levinson

               q.      April 18, 2006

                       i)     Agenda item: “OpenTV License Arrangement—Status”

                       ii)    Orrick attorneys present: Gerry Murfitt and Marc Levinson

               r.      April 27, 2006

                       i)     Agenda item: “License Opportunities . . . OpenTV”

                       ii)    Orrick attorneys present: Gerry Murfitt

               s.      May 5, 2006

                       i)     Orrick attorneys invited: Gerry Murfitt

               t.      May 11, 2006

                       i)     Agenda items: “OpenTV License Agreement Status”

                       ii)    Orrick attorneys present: Gerry Murfitt

               u.      May 23, 2006

                       i)     Agenda item: “OpenTV License Agreement Status”

                       ii)    Orrick attorneys invited: Gerry Murfitt

               v.      May 30, 2006

                       i)     Agenda item: “OpenTV License Agreement Terms”

                       ii)    Orrick attorneys invited: Gerry Murfitt

        28.    The location of each of these board meetings was the BBiTV offices, then located

 at 810 Richards Street in Honolulu, Hawai`i. Some participants, including the Orrick lawyers,

 were able to attend by telephone.




                                                9
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 20 of 36                      PageID #: 20




        29.     The amount of privileged and confidential litigation about BBiTV’s business,

 strategy, and intellectual property that Orrick was provided in these board meetings and in other

 communications is expansive. Orrick had access to virtually all of BBiTV’s confidential

 information.

        D.      BBiTV Enters Into a License Agreement with OpenTV

        30.     Historically, BBiTV and OpenTV enjoyed a close relationship, especially after

 BBiTV’s former president, Tim Evard, became a Senior Vice President at OpenTV in 2005.

        31.     At that time, collaboration between BBiTV and OpenTV made practical and

 business sense. OpenTV was a provider of set-top box “middleware” for cable, satellite and

 interactive television. BBiTV had developed novel iTV products, including technology that

 enabled businesses, individuals, and others to deliver local content and advertising. BBiTV’s

 products were thus a complement to what OpenTV was doing.

        32.     In 2004, BBiTV and OpenTV entered into a distribution agreement, whereby

 OpenTV received exclusive worldwide marketing and distribution rights with respect to certain

 BBiTV products. In consideration of OpenTV’s services, BBiTV agreed to pay OpenTV a

 fifteen percent (15%) commission of BBiTV’s gross revenues. The distribution agreement was a

 success, and the parties continued to undertake collaborative efforts together.

        33.     Around 2005, OpenTV expressed an interest BBiTV’s novel and then cutting-

 edge VOD technologies. These technologies included the provision of video-on-demand via

 hierarchical, linked and templatized menus. Although hierarchical, templated VOD is

 widespread today, in 2005 and 2006 it was not yet available to consumers. BBiTV was at the

 forefront, and OpenTV wanted a head start into this promising young market.




                                                 10
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 21 of 36                       PageID #: 21




        34.     OpenTV was also an early equity investor in BBiTV and OpenTV was a major

 stockholder. At the time the License Agreement was entered into, there was also discussion of

 OpenTV simply buying BBiTV.

        35.     Orrick, through Glen Van Lighten, was well aware of this history between

 OpenTV and BBiTV. Prior to joining Orrick in May 2005, Mr. Van Lighten advised BBiTV in

 various corporate matters and was aware of and involved in the discussions concerning OpenTV.

        36.     At the time the License Agreement was entered into in 2006, OpenTV was a

 natural licensing partner for BBiTV given that OpenTV was already a global leader in the

 interactive television market. OpenTV was very interested in expanding into the video on

 demand market. BBiTV had the technology and know-how, cutting edge at the time, to give

 OpenTV a substantial head-start in developing video-on-demand products.

        37.     BBiTV and OpenTV thereby entered into the License Agreement with an

 effective date of June 12, 2006 to govern the licensing of certain BBiTV technologies and

 software. In general, the License Agreement provides that BBiTV would license OpenTV all of

 its intellectual property related to the technologies in the License Agreement on a worldwide,

 non-exclusive basis. In exchange, OpenTV would pay BBiTV a fixed percentage royalty of all

 revenues OpenTV or its Affiliates (as defined in the License Agreement) received that were

 attributable to the licensed Intellectual Property and technologies. The term of the agreement is

 in perpetuity, or until terminated by a non-defaulting party on account of the other party’s

 default.

        38.     The Licensed Software is not limited to patented inventions or the specific Source

 Code delivered to OpenTV, but also broadly includes, at OpenTV’s insistence during

 negotiations, “technologies described” (whether patentable or not) in BBiTV’s ‘192 patent



                                                 11
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 22 of 36                        PageID #: 22




 application as well as any future patents and patent applications. That is, OpenTV agreed to pay

 BBiTV not only for specific source code or to use specific patents, but also for the right to utilize

 BBiTV’s VOD technologies broadly, whether patented or not, and as further developed after the

 Effective Date of the License Agreement.

        E.        Defendant Advised BBiTV on the License Agreement

        39.       From March through June 2006, a multi-disciplinary team of lawyers at Orrick

 advised BBiTV extensively on a transaction with OpenTV, which eventually led to the License

 Agreement. This team included Glen Van Lighten and Gerry Murfitt, who are both corporate

 and securities lawyers. Because the License Agreement involved intellectual property, the Orrick

 team included Brian Burr, then the head of Orrick’s technology transactions practice in San

 Francisco and Silicon Valley. Mr. Burr claimed expertise and experience on technology

 licensing. The team also included attorney Marc Levinson, a specialist in bankruptcy and

 restructuring.

        40.       The diverse expertise of the Orrick team that reviewed the License Agreement

 reflects the integral role Orrick was asked to play on this important contract and the broad

 spectrum of advice Orrick was asked to provide, and did indeed provide, on the License

 Agreement. The large and diverse team Orrick employed also reflects the extent of confidential

 information it received on all aspects of the License Agreement and the business relationship

 with OpenTV.

        41.       After weeks of preliminary discussions, OpenTV proposed the initial draft of the

 License Agreement to BBiTV on May 25, 2006, which was entitled a “Source Code License and

 Binary Distribution Agreement.” BBiTV almost immediately sought Orrick’s advice on the

 agreement. Orrick provided advice to BBiTV on multiple occasions between May 25, 2006 and



                                                  12
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 23 of 36                       PageID #: 23




 June 12, 2006, the date the agreement was executed. Orrick’s advice included oral advice at

 board meetings and Mr. Burr sending a redline draft of the agreement on May 30, 2006 with

 detailed revisions to multiple portions of the agreement.

        42.     Orrick responded to additional questions about the agreement and its exhibits

 right up until June 12, 2006. Mr. Murfitt responded specifically to multiple questions. Mr. Van

 Ligten was the head of the engagement between BBiTV and Orrick, and he was on most of the e-

 mails providing BBiTV with advice regarding the License Agreement.

        43.     BBiTV expected Orrick to advise it on all aspects of the License Agreement.

 Orrick accepted that responsibility. Indeed, that is one reason why Brian Burr was called in to

 advise BBiTV. Unlike attorneys Gerry Murfitt and Glen Van Ligten, who advised BBiTV on a

 broad variety of issues, attorneys Murfitt and Van Ligten brought on Mr. Burr specifically

 because of his expertise at intellectual property licenses. Mr. Burr was expected to, and did,

 advise on every aspect of the License Agreement.

        44.     The breadth of Orrick’s engagement with respect to OpenTV on the License

 Agreement is consistent with the breadth of their engagement on OpenTV issues in general. Mr.

 Van Ligten and Mr. Murfitt had previously advised BBiTV on other agreements involving

 OpenTV, including an agreement with OpenTV involving OpenTV’s right of first refusal

 investment rights with BBiTV. Indeed, Orrick even drafted an agreement between OpenTV and

 BBiTV on that issue in late 2005. Mr. Van Ligten also advised BBiTV extensively on its 2004

 Distribution Agreement with OpenTV.

        45.     According to Orrick’s billing records, Orrick attorneys spent many hours advising

 BBiTV on the License Agreement. This does not include time Orrick attorneys spent at BBiTV

 board meetings where the License Agreement was a topic of sometimes extensive discussion.



                                                 13
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 24 of 36                     PageID #: 24




        F.      OpenTV Breaches the License Agreement and BBiTV Files Suit Against It

        46.     The License Agreement provides that for any calendar quarter in which Net

 Licensed Software Revenue is received by OpenTV (or its Affiliates), OpenTV shall deliver

 BBiTV a report containing such supporting information as is reasonably necessary for BBiTV to

 calculate the amount of the Revenue Share (i.e. royalties) owed to BBiTV.

         47.    Since the execution of the License Agreement in 2006, OpenTV has not provided

 BBiTV with any reports.

       48.      In 2011, BBiTV reached out to OpenTV to ask whether there were any royalties

 due under the License Agreement or if OpenTV was using or planning to use Licensed Software.

 The discussions occurred over both e-mail and in-person meetings. OpenTV told BBiTV that no

 royalties were owed and that it was not selling royalty-bearing products.

        49.     At no time afterwards did OpenTV ever tell BBiTV that it was selling royalty-

 bearing products, as the License Agreement requires it to do.

        50.     In 2016, BBiTV was alerted to the fact that in Brazil and perhaps elsewhere,

 OpenTV had deployed products utilizing the “technology described” in BBiTV’s patent

 applications—i.e., technology that was part of the Licensed Software.

        51.     In particular, OpenTV’s “OpenTV 5 Suite” middleware contains Object Code, as

 that term is defined in the License Agreement. Upon information and belief, OpenTV 5 Suite

 contains many of the technologies described in the ‘192 Patent Application, as well as

 technologies described in extensions to the application. OpenTV is thus using the Licensed

 Software.

        52.     OpenTV is a fully-owned subsidiary of the Swiss-based Kudelski Group, and has

 a number of Affiliates (as defined in the License Agreement) within the Kudelski Group. Upon



                                                14
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 25 of 36                      PageID #: 25




 information and belief, OpenTV has also provided Object Code, embedded in the OpenTV 5

 Suite, to its Affiliates (as defined in the License Agreement), all members of the Kudelski Group,

 for distribution to various markets.

        53.     Upon information and belief, these Affiliates derive revenue attributable to the

 Licensed Software that BBiTV licensed to OpenTV and which OpenTV in turn sublicensed to

 these Affiliates, including at least the Object Code embedded in the OpenTV 5 Suite. BBiTV is

 entitled to, and OpenTV is obligated to pay, royalties on these revenues under the License

 Agreement.

        54.     BBiTV sent OpenTV a letter on August 3, 2016 requesting a report sufficient to

 identify the Net Licensed Software Revenue earned by OpenTV over the past three years, as

 required by Section 3.2 of the License Agreement. OpenTV refused.

        55.     BBiTV then retained KPMG to conduct an audit in 2016 for purposes of

 confirming royalty payments pursuant to the License Agreement. OpenTV refused to provide

 key information regarding relevant and important matters, including, for example, information

 on OpenTV’s products beyond those directly based on the Source Code delivered to OpenTV, as

 well as information regarding use of the Licensed Software by OpenTV Affiliates.

        56.     With all other options exhausted due to OpenTV’s bad faith, BBiTV filed suit

 against OpenTV on October 17, 2017 in the Superior Court of California, County of San

 Francisco, Case No. CGC-17-561922 (the “California Case”).

        57.     In the California Case, BBiTV asserts claims against OpenTV for (1) Breach of

 Contract; (2) Breach of the Implied Covenant of Good Faith and Fair Dealing; (3) Declaratory

 Relief (4) Unjust Enrichment; and (5) an Accounting. BBiTV seeks, inter alia, the unpaid

 royalties due to it from OpenTV under the License Agreement.



                                                 15
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 26 of 36                       PageID #: 26




         58.     OpenTV and its Affiliates have resisted discovery tooth and nail in the California

 Case, and BBiTV has not been able to estimate royalties owed to it. Based on the limited

 information available to date, BBiTV believes the unpaid royalties to be conservatively in the

 tens of millions of dollars and quite possibly over $100 million.

         G.      Orrick Substitutes in as Counsel for OpenTV in the California Case

         59.     The law firm K&L Gates LLP originally represented BBiTV in the California

 Case.

         60.     In early September 2018, Orrick substituted in as counsel for K&L Gates. Orrick

 did not seek or otherwise obtain BBiTV’s consent to represent OpenTV against it in the

 California Case. Indeed, Orrick did not even notify BBiTV of the conflict.

         61.     On October 29, 2018, BBiTV demanded Orrick withdraw as counsel given its

 prior representation of BBiTV in connection with the formation and negotiation of the License

 Agreement. After receiving this demand, rather than contact BBiTV’s attorneys to discuss the

 matter, Orrick immediately filed a motion to compel on behalf of OpenTV seeking information

 related to the formation and interpretation of the License Agreement which, in Orrick’s own

 words, is at the “heart of this case.”

         62.     On October 31, 2018, Orrick’s letter responding to BBiTV’s request for

 withdrawal confirmed that “[y]ou are correct that Orrick represented Broadband iTV in 2005-

 2006.” Thus, prior to agreeing to represent OpenTV in the California litigation, Orrick knew or

 should have known of its prior representation of BBiTV, and yet failed to address this issue with

 or even notify BBiTV. Nevertheless, Orrick rejected BBiTV’s demand that Orrick withdraw as

 OpenTV’s counsel.




                                                 16
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 27 of 36                     PageID #: 27




        63.     Orrick also admitted that attorney Marc Levinson, who is still with Orrick, had

 been involved in advising BBiTV. Orrick’s website reflects that Mr. Levinson remains Senior

 Counsel with Orrick and specializes in advising in insolvency planning and acquiring assets from

 insolvent companies. Orrick insisted, however, that Mr. Levinson consulted with BBiTV only

 concerning BBiTV’s financial condition in 2006, and not the License Agreement.

        64.     Orrick’s portrayal of Mr. Levinson’s role in advising BBiTV was inaccurate. The

 board minutes reflect Mr. Levinson’s participation in BBiTV board meetings in March and April

 2006 where potential “Strategic Sale of Assets” to OpenTV and “OpenTV License

 Arrangement—Status” were discussed. Orrick also admitted in the California Case that Mr.

 Levinson spent two hours advising BBiTV on the License Agreement.

        65.     Moreover, Mr. Levinson was included in multiple email communications between

 Orrick and BBiTV in connection with the drafting, reviewing and revising of the License

 Agreement. In particular, in one of the emails dated May 26, 2006 from Glenn Yamashita,

 BBiTV’s then-chief financial officer, BBiTV specifically asked Mr. Levinson to review the draft

 License Agreement for the purposes of “how do we protect our right to continue to receive our

 license revenue if Open[TV] is unable to perform?” In another email dated May 30, 2006, Mr.

 Levinson was copied by Mr. Burr, the Orrick head of technology transactions practice, in

 transmitting Orrick’s commentary and revisions to the draft License Agreement.

        66.     Orrick’s assertion that “Mr. Levinson was not and is not in possession of

 confidential information relating to the [License] Agreement” is therefore demonstrably false.

 Mr. Levinson is irrebuttably presumed to possess BBITV’s confidential knowledge because of

 his indisputable access to such confidential information, in the Board meetings and by being sent

 a copy of the redlined License Agreement.



                                                17
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 28 of 36                        PageID #: 28




       67.      Even though it presumably knew (or should have known) it had represented

 BBiTV in the past, Orrick has admitted that it did not attempt to implement an “ethical screen”

 until after BBiTV’s attorneys contacted Orrick concerning its potential conflict of interest on

 October 29, 2018, well after Orrick had been substituted in as OpenTV’s attorney in early

 September 2018.

        68.     When Orrick refused to withdraw as OpenTV’s counsel, BBiTV moved to

 disqualify Orrick. That motion was eventually denied in the California Case based on the

 California court’s reading of the California professional conduct rules governing attorney

 disqualification. After Orrick was not disqualified, Orrick became even more aggressive in its

 representation of OpenTV.

        H.      Orrick Raises a Limitation of Liability Defense Against BBiTV That It
                Previously Failed to Advise BBiTV About When Representing BBiTV on the
                License Agreement

        69.     On April 5, 2019, counsel for OpenTV at Orrick stated at a case management

 conference in the California Case that OpenTV intended to file a motion for summary

 adjudication on the Limitation of Liability Provision in the License Agreement.

        70.     Orrick’s reference to the Limitation of Liability Provision on April 5, 2019 was

 the first time ever that Orrick, or anyone else, had even suggested to BBiTV that the Limitation

 of Liability Provision might affect BBiTV’s ability to collect royalties from OpenTV.

       71.      On April 25, 2019, OpenTV, through its attorneys at Orrick, filed its motion for

 summary adjudication regarding the Limitation of Liability Provision.

        72.     The Limitation of Liability Provision, which is Section 8 of the License

 Agreement, states, in part:

                EXCEPT PURSUANT TO AN INDEMNITY CLAIM UNDER
                SECTION 6 (INDEMNIFICATION), IN NO EVENT SHALL

                                                 18
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 29 of 36                       PageID #: 29




                 EITHER PARTY BE LIABLE TO THE OTHER PARTY FOR
                 ANY SPECIAL, INDIRECT OR CONSEQUENTIAL LOSS OR
                 DAMAGES ARISING UNDER THIS AGREEMENT,
                 INCLUDING WITHOUT LIMITATION, LOSS OF BUSINESS,
                 PROFITS, REVENUES, PROGRAMMING, CONTENT
                 AND/OR DATA, WHETHER ARISING FROM NEGLIGENCE,
                 BREACH OF CONTRACT OR OTHERWISE. IN NO EVENT
                 WILL THE TOTAL LIABILITY OF EITHER PARTY
                 HEREUNDER TO THE OTHER PARTY EXCEED, EITHER
                 INDIVIDUALLY OR IN THE AGGREGATE, THE
                 AGGREGATE REVENUE SHARE PAYMENTS, IF ANY,
                 MADE BY OPENTV UNDER THIS AGREEMENT.

           73.   OpenTV argues that the Limitation of Liability Clause means that if OpenTV paid

 $0 in royalties, then that means its liability is capped at $0. It would not matter how much in

 royalties OpenTV should have paid or were past due. It would not matter if OpenTV concealed

 its activities and the amount of royalties owned, which it did. Under OpenTV’s interpretation of

 the License Agreement, it has no liability to BBiTV.

           74.   This interpretation of the Limitation of Liability Clause of the License Agreement

 advocated by Orrick in the California Case does not turn on the definition of “License Software”

 or any intellectual property issues, but concerns the ability of BBiTV to recover royalty fees

 from OpenTV under any circumstances where OpenTV failed to make any aggregate revenue

 share payments.

           75.   It is undisputed that Orrick, in red-lining the draft License Agreement for BBiTV,

 reviewed and red-lined Subsection 3.3 (“Exclusions; bundled Products”) of Section 3 (“Fees”) of

 the License Agreement. Without doubt, Orrick would have (or should have) also reviewed the

 other Fees subsections of the License Agreement, as well as other provisions of the Agreement

 concerning the ability of BBiTV to collect royalty fees, such as the Limitation of Liability

 Clause.




                                                 19
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 30 of 36                       PageID #: 30




        76.     That this interpretation of the Limitation of Liability Clause is being advanced by

 Orrick, the very attorneys who had originally reviewed and advised BBiTV on the same

 document in 2006, undoubtably lends it credibility in the eyes of the California court.

                77.     Meanwhile, BBiTV is hamstrung in candidly discussing or relying upon

 the original Orrick attorneys who advised BBiTV on the Licensing Agreement (including Mr.

 Levinson, who is still with Orrick) to refute OpenTV’s contract interpretation because they know

 or have been told that Orrick is representing OpenTV in the California Case.

                78.     To be clear, BBiTV does not believe that OpenTV’s argument based on the

 Limitation of Liability provision has any merit and has briefed the issue for the California court.

 Unfortunately, the Court in the California Case apparently disagrees with BBiTV’s view that

 OpenTV’s argument regarding the Limitation of Liability Provision is utterly meritless, and

 indeed, frivolous. On August 5, 2019, the day before the hearing on the motion for summary

 adjudication, the Court issued a tentative ruling noting that its inclination was to grant OpenTV’s

 motion for summary adjudication on the limitation of liability provision.

                79.     After the August 6, 2019 hearing, the Court issued an order on the Motion

 for Summary Adjudication on August 23, 2019. The Court continued the matter so as to allow

 further discovery on the motion for summary adjudication. The Court did not change any of its

 legal reasoning from its prior tentative as to why it was inclined to grant the motion. A further

 hearing on the motion for summary adjudication is scheduled for February 6, 2020. There

 remains a very real risk that the Court will rule in favor of OpenTV.

                80.     The consequence of the Court ruling in OpenTV’s favor on the motion for

 summary adjudication would be that BBiTV would be precluded from collecting any royalties,

 which could amount to a loss of over $100 million. It would also mean that Orrick gave BBiTV



                                                 20
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 31 of 36                       PageID #: 31




 very bad advice in 2006. BBiTV will amend this complaint to bring malpractice claims against

 Orrick and the individual attorneys that advised BBiTV in 2006 if OpenTV prevails on its

 motion for summary adjudication on limitation of liability, as such a result for BBiTV will mean

 that Orrick’s advice to BBiTV in 2006 was malpractice.

                                             COUNT I
                                   (Breach of the Duty of Loyalty)

        81.     BBiTV realleges and incorporates by reference, as if fully set forth herein, each

 and every allegation of the preceding paragraphs.

        82.     As former counsel for BBiTV, Orrick owed BBiTV a duty of loyalty with respect

 to its representation of BBiTV.

        83.     The duty of loyalty includes duties to:

                a.     never place Orrick’s self-interest above BBiTV’s self-interest with respect
                       to its representation of BBiTV;

                b.     not profit at BBiTV’s expense regarding its representation of BBiTV;

                c.     avoid any position where Orrick’s own interests or those of any other
                       person whom Orrick has undertaken to represent may conflict with
                       interests of BBiTV with respect to its representation of BBiTV;

                d.     not represent another client in the same or in a substantially related matter
                       in which that client’s interest are adverse to BBiTV or where the
                       representation of such other client would use or reveal information related
                       to Orrick’s former representation of BBiTV to BBiTV’s disadvantage.

        84.     In the course of Orrick’s representation of BBiTV, Orrick gained knowledge of

 BBiTV’s confidential business information, intellectual property and trade secrets, in addition to

 other information pertaining to BBiTV in the course of Orrick’s representation.

        85.     Orrick acted for at least a one-year period in 2005-2006 as general outside

 counsel to BBiTV, advising it on a wide variety of corporate matters, including potential




                                                 21
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 32 of 36                     PageID #: 32




 transactions with OpenTV, the opposing party in the California Case, and in particular regarding

 the License Agreement, which is at the heart of the California Case.

        86.     Orrick represented BBiTV with respect to the License Agreement, billing 8.8

 hours (without considering any additional time during which Orrick was present for BBiTV’s

 confidential Board meetings at which the License Agreement was discussed) specifically to

 advice regarding the License Agreement.

        87.     Orrick attended at least 17 BBiTV Board meetings in the year leading up to

 execution of the License Agreement, including at least twelve Board meetings at which a potential

 deal with OpenTV was discussed, and including at least six meetings at which the License

 Agreement itself was discussed. One of Orrick’s attorneys who attended four of these Board

 meetings, Marc Levinson, is still with Orrick.

        88.     Orrick’s Brian Burr (and likely Marc Levinson) had been apprised by BBiTV of

 the state of the negotiations with OpenTV and the limited leverage of BBiTV at the time. Mr.

 Burr delivered to BBiTV (and copying Mr. Levinson) a red-line of the draft License Agreement,

 including Orrick’s legal advice to BBiTV which suggested adding language to the License

 Agreement concerning the term “Licensed Software” and language pertaining to the “Fees”

 section of the License Agreement.

        89.     Orrick breached the duty of loyalty to BBiTV by representing OpenTV in the

 California Case against BBiTV where the correct interpretation of the License Agreement is

 squarely at issue. BBiTV has not and will not consent to Orrick’s representation of OpenTV in

 the California Case. Orrick undertook the representation of OpenTV in a breach of contract case

 involving the very contract on which it had advised BBiTV in negotiations with OpenTV.




                                                  22
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 33 of 36                         PageID #: 33




        90.     As if that was not bad enough, Orrick has prosecuted a limitation of liability

 defense to the contract when it had been charged with reviewing that provision and others so as

 to protect BBiTV’s interests. In other words, having reviewed the License Agreement and

 advised BBiTV to enter into it so that BBiTV could collect royalties, Orrick turned around and

 took on another client, and then counseled and aided that client in using the Limitation of

 Liability Provision against BBiTV to harm BBiTV’s interests and arguing BBiTV should be

 precluded from collecting royalties. Orrick is continuing to breach its duty of loyalty to BBiTV

 by representing OpenTV generally on the License Agreement, and specifically by pursuing the

 Limitation of Liability Provision defense against BBiTV.

        91.     BBiTV has suffered damages due to Orrick’s disloyalty. It has been forced to

 expend fees defending against Orrick’s argued interpretations of the License Agreement,

 including the Limitation of Liability Provision, that it had not had to face prior to Orrick’s

 disloyalty. BBiTV suffers the risk of far greater damages and will amend this Complaint if the

 Court in the California Case grants OpenTV’s motion for summary adjudication based on the

 Limitation of Liability Provision.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for judgment against Defendants for relief as follows:

        A.      General damages;

        B.      Special damages;

        C.      Treble damages and/or punitive damages to the extent permitted by law;

        D.      An award of reasonable attorneys’ fees and expenses;

        E.      Pre-judgment interest;

        F.      Costs of suit; and



                                                  23
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 34 of 36                  PageID #: 34




       G.    For such further and other relief as the Court may deem just and proper.

       DATED: Honolulu, Hawai‘i, February 5, 2020.

                                           /s/ Margery S. Bronster
                                           MARGERY S. BRONSTER
                                           REX Y. FUJICHAKU
                                           MATTHEW J. TERRY

                                           Attorneys for Plaintiff
                                           BROADBAND ITV, INC.




                                             24
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 35 of 36                 PageID #: 35




                        IN THE CIRCUIT COURT OF THE FIRST CIRCUIT

                                        STATE OF HAWAI‘I

  BROADBAND ITV, INC.,                           Civil No.______________________________
                                                 (Other Non-Vehicle Tort)
                      Plaintiff,
                                                 DEMAND FOR JURY TRIAL
          v.

  ORRICK HERRINGTON & SUTCLIFFE
  LLP,

                      Defendant.


                                     DEMAND FOR JURY TRIAL

         Plaintiff BROADBAND ITV, INC. hereby demands a trial by jury as to all claims or

 issues so triable in this action.

         DATED: Honolulu, Hawai‘i, February 5, 2020.

                                                   /s/ Margery S. Bronster
                                                   MARGERY S. BRONSTER
                                                   REX Y. FUJICHAKU
                                                   MATTHEW J. TERRY

                                                   Attorneys for Plaintiff
                                                   BROADBAND ITV, INC.
Case 1:20-cv-00093-DKW-RT Document 1 Filed 02/27/20 Page 36 of 36   PageID #: 36
